


Exhibit 10.3
AMENDMENT TO EMPLOYMENT LETTER
This Amendment (this “Amendment”) to an Employment Letter dated September 19,
2012 (the “Letter”) is entered into by Comverse, Inc. and Nassrin Tavakoli
(“Executive”) on May 14, 2015.
WHEREAS, under the Letter, the Executive serves as the Senior Vice President,
Chief Technology Officer and Research & Development of the Company;
WHEREAS, the Company and the Executive desire to amend and revise the terms of
the Letter to the extent set forth herein in this Amendment;
NOW THEREFORE, in consideration of the mutual agreements and covenants contained
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Executive and the Company hereby agree as
follows:
1.
Any notices under the Letter to the Company as provided for in Section 11 should
be delivered to the Company at the following address:



Comverse, Inc.
200 Quannapowitt Parkway
Wakefield, MA, 01880
Attention: General Counsel


2.
Section 1 of the Letter is hereby amended to provide as follows:

“Employment. The Company hereby agrees to employ Executive, and Executive hereby
agrees to accept employment with the Company, upon the terms and conditions
contained in this Letter. Executive’s employment with the Company shall commence
on the Effective Date and shall continue, subject to earlier termination of such
employment pursuant to the terms hereof, until the fourth anniversary of the
Effective Date (the “Term”). Thereafter, the Term will automatically renew on a
year to year basis for an additional one-year period unless either the Company
or the Executive provides at least 60 days advance notice of non-renewal. For
the avoidance of doubt, and by way of example, notice must be given by August 2,
2016 if either the Executive or the Company desire not to renew the Letter for
an additional year beyond October 1, 2016.”
  
3.
The language “during the Term” is hereby deleted from Section 6.1 and Section
6.4. For the avoidance of doubt, the Executive shall be entitled to the
severance under Section 6.1 and Section 6.4 if the Executive’s employment is
ended at the end of the Term, provided that the Executive otherwise qualifies
under either Section 6.1 (termination without Cause or Resignation for Good
Reason in the Absence of a Change of Control) or Section 6.4 (termination
without Cause or Resignation for Good Reason in Connection with a Change of
Control)

       
4.
Section 6.5(b)(iv) is hereby deleted from the definition of “Good Reason”.

  





--------------------------------------------------------------------------------












AGREED TO:




EXECUTIVE




/s/ Nassrin Tavakoli             5/14/15
Nassrin Tavakoli                Date




COMVERSE, INC.


By: /s/ Kathleen Harris              5/14/15
Name: Kathleen Harris              Date
Tile: SVP, Chief Talent and
Administrative Officer






